Citation Nr: 1036824	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  07-08 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type 
II, (DM II), to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetic nephropathy 
with end-stage renal failure, to include as secondary to DM II.

3.  Entitlement to service connection for anemia, to include as 
secondary to diabetic nephropathy.

4.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to DM II.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to August 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the benefits sought on appeal.  The appellant 
submitted a Notice of Disagreement with this decision in May 2006 
and timely perfected his appeal in March 2007.

The appellant participated in a Board video conference hearing 
with the undersigned Veterans Law Judge sitting in Cleveland, 
Ohio, in June 2010.  A transcript of that proceeding has been 
associated with the appellant's VA claims file.


FINDINGS OF FACT

1.  There is no evidence that the appellant's service involved 
duty or visitation in country in Vietnam.

2.  There is no evidence that the appellant's DM II was caused by 
exposure to an herbicide agent while in service.  Herbicide agent 
exposure is not shown.

3.  The appellant's DM II was not shown to have been present in 
service or within one year after service.

4.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from diabetic nephropathy that is 
the result of a disease or injury in service or by a service-
connected disability.

5.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from anemia that is the result of 
a disease or injury in service or by a service-connected 
disability.

6.  The preponderance of the evidence is against a finding that 
the appellant currently suffers from peripheral neuropathy of the 
right upper extremity that is the result of a disease or injury 
in service or by a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, to include as secondary to 
herbicide exposure, was not incurred in or aggravated by active 
service, nor may such be presumed.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  Diabetic nephropathy was not incurred in or aggravated by 
active service, or by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995).

3.  Anemia was not incurred in or aggravated by active service, 
or by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2009); Allen, supra.


4.  Peripheral neuropathy of the right upper extremity not 
incurred in or aggravated by active service, or by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2009); Allen, supra.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to and 
following the initial adjudication of the appellant's claims, 
letters dated in October 2005 and March 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 
187.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claims, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claims.  
The Board is aware of the September 2005 VA treatment record, in 
which it was noted that the appellant is in receipt of Social 
Security Administration Disability benefits.  See VA Treatment 
Record, September 2, 2005.  However, the duty to obtain records 
only applies to records that are "relevant" to the claims.  See 
38 U.S.C.A. § 5103A(b)(1) (West 2002); see also Counts v. Brown, 
6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 
401 defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of consequence 
to the determination of the action more probable or less probable 
than it would be without the evidence.").  What is "of 
consequence" in this case is whether the appellant was exposed 
to herbicides while on active duty in Thailand.  There is no 
indication that Social Security records would include such 
information.  Remanding the case to obtain such records would 
serve no useful purpose.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered an 
event, injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only of a 
lay statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
appellant's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be associated 
with [his] symptoms").  See also Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the veteran 
suffered an event, injury, or disease in service," is required 
to trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a veteran with a 
medical examination or to obtain a medical opinion is triggered 
if the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not provide 
evidence that he was exposed to herbicides while in service.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Accordingly, the Board will proceed to a decision on the claims.

II.  The Merits of the Claims

The appellant contends that he currently suffers from DM II, 
diabetic nephropathy, anemia and peripheral neuropathy of the 
right upper extremity as a result of exposure to herbicides while 
serving on active duty in Korat, Thailand from August 1967 to 
September 1968.
Relevant Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic 
diseases, including DM II, if manifested to a compensable degree 
within one year after discharge from service.  See 38 U.S.C.A. § 
1112 (West 2002); 38 C.F.R §§ 3.307, 3.309 (2009).  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. § 1113 (West 2002).

VA regulations provide that a veteran who had active military, 
naval, or air service in the Republic of Vietnam during the 
Vietnam Era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).

The following diseases are deemed associated with herbicide 
exposure, under current VA law: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
The foregoing diseases shall be service connected if a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.307(a)(6)(iii) (2009) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 (West 2002); 38 C.F.R. § 3.307(d) (2010) are also 
satisfied.  See 38 U.S.C.A. § 501(a), 1116 (West 2002); 38 C.F.R. 
§3.309 (e) (2009).

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active military, 
naval, or air service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2009).  
VA regulations specify that the last date on which a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975.  See 38 C.F.R. § 3.307(a)(6)(iii) (2009).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 
41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant 
is not precluded from establishing service connection for 
disability due to exposure to herbicides with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 
S. Ct. 1171 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2010); see also Baldwin v. West, 13 Vet. App. 1 (1999).  

A.  Diabetes Mellitus, Type II

The appellant's contentions are two-fold.  First, he asserts that 
service connection for DM II should be awarded on a presumptive 
basis under 38 C.F.R. § 3.307, 3.309, based on his exposure to 
herbicides while service in Thailand.  Alternatively, he asserts 
that service connection for DM II should be granted on a direct 
incurrence basis.

Analysis - Presumptive Service Connection

The Veteran's DD Form 214 indicates that he is a recipient of the 
Vietnam Service Medal (VSM), the National Defense Service Medal, 
the Air Force Medal, and that he accumulated a total of three 
years, 11 months and 17 days of foreign service.  A review of his 
personnel records shows that he served in Thailand from August 4, 
1967 to September 8, 1968.  Further personnel records confirm the 
appellant's assignment to the Air Force base in Korat, Thailand.

There is no objective evidence indicating that the appellant 
served in the Republic of Vietnam.  His service treatment records 
and personnel records are absent any findings relating to duty or 
visitation in Vietnam.  Although his service in Thailand made him 
eligible to receive the VSM, this fact, in and of itself is not 
determinative of Vietnam service.  It is well established that 
the VSM was awarded to all members of the Armed Forces of the 
United States serving in Vietnam and contiguous waters or 
airspace thereover, as well as for those who served in Thailand, 
Laos or Cambodia while serving in direct support of operations in 
Vietnam.  See Manual of Military Decorations and Awards, 6.6 
(U.S. Department of Defense Manual 1348.33-M, September 1996).

For the reasons outlined above, the appellant is not presumed to 
have been exposed to herbicide agents in Vietnam, and thus, the 
presumptive provisions relating to herbicides and DM II are 
inapplicable here.  See 38 C.F.R. § 3.307(a)(6), 3.309(e), 
3.313(a) (2009).

The Board also acknowledges the appellant's contention that he 
was exposed to herbicides in Thailand.  If the appellant was so 
exposed, the presumption of service connection found in 38 C.F.R. 
§ 3.309(e) for herbicide-related diseases would apply, since the 
appellant has been diagnosed with DM II.

VA Compensation and Pension Service has reviewed a listing of 
herbicide use and test sites outside Vietnam provided to VA by 
the Department of Defense (DoD).  This list contains 71 sites 
within the U.S. and in foreign countries where tactical 
herbicides, such as Agent Orange, were used, tested, or stored.  
Testing and evaluations of these tactical herbicides were 
conducted by or under the direction of the U.S. Army Chemical 
Corps, Fort Detrick, Maryland.  The list does not contain names 
of individuals.  Additionally, it does not contain any references 
to routine base maintenance activities such as range management, 
brush clearing, weed killing, etc., because these vegetation 
control activities were conducted by the Base Civil Engineer and 
involved the use of commercial herbicides approved by the Armed 
Forces Pest Control Board.  The application of commercial 
herbicides on military installations was conducted by certified 
applicators.  DoD has advised us that commercial herbicides were 
routinely purchased by the Base Civil Engineer under federal 
guidelines and that records of these procurements were generally 
kept no longer than two years.  VA has reviewed a series of 
official DoD monographs describing in detail the use, testing, 
and storage of herbicides at various foreign and domestic 
locations.  In addition, the Project CHECO Southeast Asia Report: 
Base Defense in Thailand, produced during the Vietnam era, has 
been reviewed.

The DoD list indicates only that limited testing of tactical 
herbicides was conducted in Thailand from 2 April through 8 
September 1964.  Specifically, the location identified was the 
Pranburi Military Reservation associated with the Replacement 
Training Center of the Royal Thai Army, near Pranburi, Thailand.  
The Report of these tests noted that 5 civilian and 5 military 
personnel from Fort Detrick, Maryland conducted the spray 
operations and subsequent research.  This location was not near 
any U.S. military installation or Royal Thai Air Force Base.

Tactical herbicides, such as Agent Orange, were used and stored 
in Vietnam, not Thailand.  VA received a letter from the 
Department of the Air Force stating that, other than the 1964 
tests on the Pranburi Military Reservation, there are no records 
of tactical herbicide storage or use in Thailand.  There are 
records indicating that commercial herbicides were frequently 
used for vegetation control within the perimeters of air bases 
during the Vietnam era, but all such use required approval of 
both the Armed Forces Pest Control Board and the Base Civil 
Engineer.  In Vietnam, tactical herbicides were aerially applied 
by UC-123 aircraft in Operation RANCH HAND or by helicopters 
under the control of the U.S. Army Chemical Corps.  Base Civil 
Engineers were not permitted to purchase or apply tactical 
herbicides.

There are no records of tactical herbicide spraying by RANCH HAND 
or Army Chemical Corps aircraft in Thailand after 1964, and RANCH 
HAND aircraft that sprayed herbicides in Vietnam were stationed 
in Vietnam, not in Thailand.  However, there are records 
indicating that modified RANCH HAND aircraft flew 17 insecticide 
missions in Thailand from 30 August through 16 September 1963 and 
from 14 -17 October 1966.  The 1966 missions involved the 
spraying of malathion insecticide for the "control of malaria 
carrying mosquitoes."  These facts are not sufficient to 
establish tactical herbicide exposure for any veteran based 
solely on service in Thailand.

While the Thailand CHECO Report does not report the use of 
tactical herbicides on allied bases in Thailand, it does indicate 
sporadic use of non-tactical (commercial) herbicides within 
fenced perimeters.  Therefore, if a veteran's MOS (military 
occupational specialty) or unit is one that regularly had contact 
with the base perimeter, there was a greater likelihood of 
exposure to commercial pesticides, including herbicides.  
Security police units were known to have walked the perimeters, 
especially dog handlers.  However, as noted above, there are no 
records to show that the same tactical herbicides used in Vietnam 
were used in Thailand.  If the claim is based on servicing or 
working on aircraft that flew bombing missions over Vietnam, be 
advised that there is no presumption of "secondary exposure" 
based on being near or working on aircraft that flew over Vietnam 
or handling equipment once used in Vietnam.  Aerial spraying of 
tactical herbicides in Vietnam did not occur everywhere, and it 
is inaccurate to think that herbicides covered every aircraft and 
piece of equipment associated with Vietnam.  Additionally, the 
high altitude jet aircraft stationed in Thailand generally flew 
far above the low and slow flying UC-123 aircraft that sprayed 
tactical herbicides over Vietnam during Operation RANCH HAND.  
Also, there are no studies that we are aware of showing harmful 
health effects for any such secondary or remote herbicide contact 
that may have occurred.

If the claim is based on general herbicide use within the base, 
such as small-scale brush or weed clearing activity along the 
flight line or around living quarters, there are no records of 
such activity involving tactical herbicides, only the commercial 
herbicides that would have been approved by the Armed Forces Pest 
Control Board and sprayed under the control of the Base Civil 
Engineer.  Since 1957, the Armed Forces Pest Control Board (now 
the Armed Forces Pest Management Board) has routinely provided 
listings of all approved herbicides and other pesticides used on 
U.S. Military Installations worldwide.  See VA M21-1MR Manual, 
Part IV, section ii.2, Chapter 10 , paragraph q (2009)

The appellant's service personnel records unambiguously indicate 
that he served in Thailand from August 1967 to September 1968.  
Thus, any herbicide use occurred approximately two years before 
the appellant even stepped foot in Thailand, and therefore, the 
DoD report does not support the appellant's contention that he 
was exposed to herbicides while in Thailand.  Overall, the 
appellant's assertions regarding herbicide exposure are 
outweighed by the other evidence of record.

As such, the Board finds the evidence is insufficient to 
demonstrate exposure to herbicides during his military service 
(whether in Vietnam or Thailand), and the appellant is therefore 
not entitled to service connection for DM II on a presumptive 
basis as discussed in 38 C.F.R. § 3.309(e) (2009).


Analysis - Direct Service Connection

The Board also finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for DM II 
on a direct basis.  See Combee, supra.

There is no evidence of treatment for this condition or a related 
condition in service.  In addition, there is no evidence of 
record that supports the appellant's contentions that he was 
exposed to herbicide exposure while stationed in Thailand.  In 
fact, the memorandum from the Compensation and Pension Service 
and the Department of Defense indicated that there was no record 
of exposure to herbicides in Thailand during the period that 
appellant was stationed there.  The objective medical evidence of 
record also reflects that the appellant was diagnosed with DM II 
many years after service, with no evidence of continual treatment 
for this condition since his separation from service.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 
3 Vet. App. 365 (1992).  

The Board is aware that the appellant has not been afforded a VA 
examination, with an opinion as to the etiology of his DM II.  
See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  In this case, however, there is no evidence 
linking his DM II to service and no reasonable possibility that a 
VA examination would result in findings favorable to him.  
Accordingly, the Board finds that an etiology opinion is not 
"necessary."  See generally Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Board emphasizes at this point that this decision does not 
imply that the appellant is not sincere.  Although he may 
sincerely believe that his DM II was the result of his service, 
as a lay person, he is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The law is 
clear the record must show that DM II was incurred in or 
aggravated by service, or shown within the one-year presumptive 
period following service, for the award of service connection on 
a direct basis.  In the absence of such evidence or satisfaction 
of applicable presumptive provisions, service connection is not 
warranted.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the appellant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the preponderance 
of the evidence is against the appellant's claim.  See Gilbert, 
supra; 38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, this 
appeal is denied.

B.  Diabetic Nephropathy, Anemia and Peripheral Neuropathy

As noted above, the appellant alleges that he currently suffers 
from diabetic nephropathy and peripheral neuropathy of the right 
upper extremity as a result of his DM II, and that he currently 
suffers from anemia as a result of his diabetic nephropathy.

Analysis - Secondary Service Connection

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  See 38 C.F.R. § 3.310 
(2009).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  See Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-connected 
disease or injury.  See 38 C.F.R. § 3.310 (2010).  In cases of 
aggravation of a veteran's nonservice-connected disability by a 
service-connected disability, such veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  See 38 C.F.R. § 
3.322 (2009).

As explained in detail above, the Board has denied entitlement to 
service connection for DM II.  Accordingly, as the appellant is 
not service connected for any disabilities, all of his remaining 
claims must fail on the basis of secondary service connection.  
See 38 C.F.R. § 3.310 (2009).

Analysis - Direct Service Connection

Notwithstanding the foregoing provisions, a claimant is not 
precluded from establishing service connection for a disability 
with proof of direct causation.  See Combee, supra.

Initially, the Board notes that the appellant has demonstrated 
current diagnoses of diabetic nephropathy, anemia and peripheral 
neuropathy of the right upper extremity.  Accordingly, element 
(1) under Hickson, current disability, has been satisfied.  See 
Hickson, supra.

Review of the appellant's service treatment records reveals that 
at no time did the appellant complain of or seek treatment for 
diabetic nephropathy, anemia or peripheral neuropathy of the 
right upper extremity.  See Standard Forms 88 & 89, Service 
Entrance and Separation Examination reports; August 3, 1966 and 
July 19, 1971.  Further, there is no indication that the 
appellant was diagnosed with any of the aforementioned conditions 
within one year of his separation from active duty service.  
Accordingly, element (2) under Hickson, disease or injury in 
service, has not been satisfied.  See Hickson, supra.

Crucially, with regard to Hickson element (3), medical nexus, 
there is no medical evidence or record, nor does the appellant 
contend, that his current diabetic nephropathy, anemia and 
peripheral neuropathy of the right upper extremity are the direct 
result of his time in active duty service.  Thus, the appellant's 
claims fail on this basis as well.  See Hickson, supra.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the appellant when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the preponderance 
of the evidence is against the appellant's claims.  See Gilbert, 
supra; 38 U.S.C.A. § 5107(b) (West 2002).  Accordingly, this 
appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus, Type II, 
to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for diabetic nephropathy with 
end-stage renal failure, to include as secondary to DM II, is 
denied.

Entitlement to service connection for anemia, to include as 
secondary to diabetic nephropathy, is denied.

Entitlement to service connection for peripheral neuropathy of 
the right upper extremity, to include as secondary to DM II, is 
denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


